DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/17/2021 has been entered. Claims 1-8 have been canceled. Claims 9-12 are new. Applicant’s amendment to the Claims have overcome each and every claim objection and 35 USC 112 rejection previously set forth in the Non-Final Office Action mailed 08/17/2021.

Claim Objections
As noted above, the claim objection previously presented have been overcome by amendment to the claims.

Claim Rejections - 35 USC § 112
As noted above, the 35 USC 112 rejections previously presented have been overcome by amendment to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to claim 9 the limitation(s):
(1) extracting a total stator current harmonics based on a control error between a stator fundamental current reference value in a d, q coordinate and a stator fundamental current feedback value in the d, q coordinate;
(2) using a plurality of synchronous coordinate transformations and a plurality of low-pass filters to extract each of the plurality of harmonic currents to be detected from the total stator current harmonics, and
wherein the step (1) includes:
(12) estimating a stator actual fundamental current response in the d, q coordinate based on the stator fundamental current reference value in the d, q coordinate and a system current closed- loop transfer function; and
(13) subtracting the stator actual fundamental current response in the d, q coordinate from the stator fundamental current feedback value in the d, q coordinate to obtain the total stator current harmonics; 
specifically:  

    PNG
    media_image1.png
    30
    289
    media_image1.png
    Greyscale
 
dqh is the total stator current harmonics in the d, q coordinate, idq is the fundamental current feedback value in the d, q coordinate, idq is obtained by transforming a measured three-phase stator current into the d, q rotation coordinate, idq0 is the stator actual fundamental current response in the d, q coordinate, idef is the stator fundamental current reference value in the d, q coordinate, H (s) is the system current closed-loop transfer function, and S is a Laplace operator, and 
wherein the step (2) specifically includes: 
(21) for obtaining one of the plurality of harmonic currents with a frequency to be detected, performing a synchronous coordinate transformation to convert the one of the plurality of harmonic currents into a direct current; and 
(22) passing the direct current through one of the plurality of low-pass filters, to remove a harmonic component and to obtain a current amplitude of the one of the plurality of harmonic currents with the frequency to be detected.

These limitation are directed to an abstract idea and would fall within the “Mathematical Concepts” and “Mental Processes” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation “(1) extracting a total stator current harmonics based on a control error between a stator fundamental current reference value in a d, q coordinate and a stator fundamental current feedback value in the d, q coordinate” as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language 
The limitation “(2) using a plurality of synchronous coordinate transformations and a plurality of low-pass filters to extract each of the plurality of harmonic currents to be detected from the total stator current harmonics” as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “using” in the context of this claim encompasses the user manually using synchronous coordinate transformations and a plurality of low-pass filters to extract each of the plurality of harmonic currents. Further, the limitation “using a plurality of synchronous coordinate transformations” is a “Mathematical Concept” because it is an explicit recitation of a mathematical concept. This interpretation is further supported by Applicant’s Specification (page 3) and the recitation of equation: 
    PNG
    media_image2.png
    95
    849
    media_image2.png
    Greyscale
 which is an explicit recitation of an equation corresponding to the claimed limitation.
The limitation “(12) estimating a stator actual fundamental current response in the d, q coordinate based on the stator fundamental current reference value in the d, q coordinate and a system current closed- loop transfer function” as drafted, is an act of (page 3) and the recitation of equation: 
    PNG
    media_image1.png
    30
    289
    media_image1.png
    Greyscale
 which is an explicit recitation of an equation corresponding to the claimed limitation.
The limitation “(13) subtracting the stator actual fundamental current response in the d, q coordinate from the stator fundamental current feedback value in the d, q coordinate to obtain the total stator current harmonics” as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “subtracting” in the context of this claim encompasses the user manually subtracting the stator actual fundamental current response from the stator fundamental current feedback value. Further, the limitation “
    PNG
    media_image1.png
    30
    289
    media_image1.png
    Greyscale
” is a “Mathematical Concept” because it is an explicit recitation of a mathematical concept.
The limitation “(21) for obtaining one of the plurality of harmonic currents with a frequency to be detected, performing a synchronous coordinate transformation to convert the one of the plurality of harmonic currents into a direct current” as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “performing” in the context of this claim encompasses the user manually performing a synchronous coordinate transformation. Further, the limitation “a synchronous coordinate transformation” is a “Mathematical Concept” because it is an explicit recitation of a mathematical concept. This interpretation is further supported by Applicant’s Specification (page 3) and the recitation of equation: 
    PNG
    media_image2.png
    95
    849
    media_image2.png
    Greyscale
 which is an explicit recitation of an equation corresponding to the claimed limitation.
The limitation “(22) passing the direct current through one of the plurality of low-pass filters, to remove a harmonic component and to obtain a current amplitude of the one of the plurality of harmonic currents with the frequency to be detected” as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “passing” in the context of this claim encompasses the user manually passing the direct current through low-pass filters to obtain a current amplitude.
Further the above portions of the claim constitutes an abstract idea because they are analogous to other ideas identified as abstract ideas in court decisions. In particular, referring to the MPEP 2106.04, the claim limitations are analogous to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose any meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recite the additional elements of:
“detecting the harmonic current in synchronous motors” does not integrate the abstract idea into a practical application as it is recited at such a high-level of generality that it is view as generally linking the use of the judicial exception to a synchronous motor. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a 
“(11) obtaining the stator fundamental current reference value in the d, q coordinate corresponding to the stator fundamental current feedback value in the d, q coordinate” and “a measured three-phase stator current into the d, q rotation coordinate” do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering. Further, the claim does not recite any sensors or positively recite how the measurements are obtained which would enlighten what the practical application is. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP
2106.05(b); 
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or


The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “detecting the harmonic current in synchronous motors” is viewed as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to “obtaining the stator fundamental current reference value”, “the stator fundamental current feedback value” and “a measured three-phase stator current” are viewed as insignificant extra-solution activity, such as mere data gathering in a conventional way and, therefore, does not provide an inventive concept. Examiner further notes that such additional elements are viewed to be well-understood, routine, and conventional (WURC) as evidenced by: Kitajima et al. (U.S. Publication No. 2002/0097015); Dixon et al. (U.S. Publication No. 2019/0101594); and Hugget et al. (U.S. Publication No. 2002/0136036).



Independent claim 11 is also held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitations fail to establish that the claims are not directed to an Abstract idea. The independent claim 11 recites the additional elements of:
“A total stator current harmonics extraction module”, “a plurality of harmonic current extraction modules”, “a current acquisition sub-module”, “fundamental current estimation sub-module”, “a subtractor”, “a plurality of synchronous coordinate transformation sub-modules”, and “a plurality of low-pass filters”. These limitations do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that they amount to no more than a generic 

Dependent claims 10 and 12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 10 and 12 further limit the abstract idea with an abstract idea, such as a “Mathematical Concept”, and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (U.S. Publication No. 2002/0097015) in view of Dixon et al. (U.S. Publication No. 2019/0101594), Laplace (Wikipedia contributors. (2018, December 14). Laplace transform. In Wikipedia, The Free Encyclopedia. Retrieved 19:15, August 12, 2021, from https://en.wikipedia.org/w/index.php?title=Laplace_transform&oldid=873705530), and Sandulescu et al. (U.S.  Publication No. 2018/0167010).


Regarding Claim 9. (New) Kitajima teaches:
A method for detecting a plurality of harmonic currents in synchronous motors (See para[0009]: Motor control apparatus … with significant space harmonics.), comprising: 
(1) extracting a total stator current harmonics (See Fig. 17 – Fig. 18 and  para[0172] – para[0173]: id_h and iq_h.) based on a control error between a stator fundamental current reference value in a d, q coordinate and a stator fundamental current feedback value in the d, q coordinate (See Fig. 17 – Fig. 19 and para[0171] – para[0173]: d-axis and q-axis current command values id* and iq*; the d-axis actual current id; the q-axis actual current iq; The subtractor 52 subtracts the estimated current response value id_i along the d-axis from the d-axis actual current id to calculate a higher harmonics component id_h of the d-axis current.); and 
wherein the step (1) includes: 
(See Fig. 17 – Fig. 19 and para[0171] – para[0173]: d-axis and q-axis current command values id* and iq*.) corresponding to the stator fundamental current feedback value in the d, q coordinate (See Fig. 17 – Fig. 19 and para[0171] – para[0173]: the d-axis actual current id; the q-axis actual current iq.); 
(12) estimating a stator actual fundamental current response in the d, q coordinate based on the stator fundamental current reference value in the d, q coordinate and a system current closed- loop transfer function (See Fig. 18 – Fig. 19 and para[0172]: a transfer function G(s) for outputting estimated current response values id_i and iq_i corresponding to the d-axis and q-axis current command values id* and iq*.); and
(13) subtracting the stator actual fundamental current response in the d, q coordinate from the stator fundamental current feedback value in the d, q coordinate to obtain the total stator current harmonics (See Fig. 17 – Fig. 19 and para[0171] – para[0173]: The subtractor 52 subtracts the estimated current response value id_i along the d-axis from the d-axis actual current id to calculate a higher harmonics component id_h of the d-axis current. the subtractor 53 subtracts the estimated current response value iq_i along the q-axis from the q-axis actual current iq to calculate the higher harmonics component iq_h of the q-axis current.); 
specifically:  

    PNG
    media_image1.png
    30
    289
    media_image1.png
    Greyscale
  (See Fig. 18; para[0068] – para[0069]; and para[0172] – para[0173]: id=id_1+id_h; iq=iq_1+iq_h.)
wherein, idqh is the total stator current harmonics in the d, q coordinate (See Fig. 18 and para[0172] – para[0173]: id_h and iq_h.), 
dq is the fundamental current feedback value in the d, q coordinate (See Fig. 17 – Fig. 18 and para[0171} – para[0173]: the d-axis actual current id; the q-axis actual current iq.), 
idq is obtained by transforming a measured three-phase stator current into the d, q rotation coordinate (See Fig. 17 and para[0056]: The three-phase/dq conversion unit 8 converts the actual currents iu, iv and iw (=-iu-iv) at the three-phase alternating current motor M to the actual current id along the d-axis and the actual current iq along the q-axis.), 
idq0 is the stator actual fundamental current response in the d, q coordinate (See Fig. 17 and para[0172]: estimated current response values id_i and iq_i), 
idef is the stator fundamental current reference value in the d, q coordinate (See Fig. 17 and para[0172]: d-axis and q-axis current command values id* and iq*.), 
H (s) is the system current closed-loop transfer function (See Fig. 17 and para[0172]: transfer function G(s).), and

Kitajima is silent as to the language of:
(2) using a plurality of synchronous coordinate transformations and a plurality of low-pass filters to extract each of the plurality of harmonic currents to be detected from the total stator current harmonics;
S is a Laplace operator; and 
wherein the step (2) specifically includes: 
(21) for obtaining one of the plurality of harmonic currents with a frequency to be detected, performing a synchronous coordinate transformation to convert the one of the plurality of harmonic currents into a direct current; and 


Nevertheless Dixon teaches:
(2) using a plurality of synchronous coordinate transformations (See Fig. 4 and para[0037]: a synchronous filter 24 that is arranged to transform.)and a plurality of low-pass filters (See Fig. 4 and para[0042]: low pass filter 26.) to extract each of the plurality of harmonic currents to be detected from the total stator current harmonics (See para[0037]: isolate the harmonics.), and
wherein the step (2) specifically includes: 
(21) for obtaining one of the plurality of harmonic currents with a frequency to be detected, performing a synchronous coordinate transformation to convert the one of the plurality of harmonic currents into a direct current (See Fig. 4 and para[0037]: a synchronous filter 24 that is arranged to transform; This allows the unwanted harmonic, which is in this case assumed to be a single harmonic of known frequency, to be isolated simply by shifting it to become a DC component.); and 
(22) passing the direct current through one of the plurality of low-pass filters (See Fig. 4 and para[0042]: low pass filter 26.), to remove a harmonic component (See para[0017] and para[0042]: leaves the DC component.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kitajima using a plurality of synchronous coordinate transformations and a plurality of (see para[0005]). One of ordinary skill would have been motivated to modify Kitajima, because extracting the harmonic from the total harmonic would help to decrease torque ripple or acoustic noise, as recognized by Dixon.

Dixon is silent as to the language of:
S is a Laplace operator; and
to obtain a current amplitude of the one of the plurality of harmonic currents with the frequency to be detected.

Nevertheless Laplace teaches:
S is a Laplace operator (See Page 4, Section Properties and Theorems: Laplace variable s is also known as operator variable.).


Laplace is silent as to the language of:
 to obtain a current amplitude of the one of the plurality of harmonic currents with the frequency to be detected.

Nevertheless Sandulescu teaches:
to obtain a current amplitude of the one of the plurality of harmonic currents with the frequency to be detected (See para[0076]: The envelope detector block 17 is configured to detect a first current envelope associated with the amplitude and phase of the fundamental harmonic of the first stator reference frame component and a second current envelope associated with the amplitude and phase of the fundamental harmonic of the second stator reference frame component.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kitajima to obtain a current amplitude of the one of the plurality of harmonic currents with the frequency to be detected such as that of Sandulescu. Kitajima and Sandulescu are analogous to the instant application as all of the references are directed to the same field of endeavor. Sandulescu teaches, “providing a measure of the harmonic distortion of the first (See para[0122]). One of ordinary skill would have been motivated to modify Kitajima, because by obtaining the current amplitude of a harmonic the harmonic distortion of a waveform can be measured, as recognized by Sandulescu.

Regarding Claim 11. (New) Kitajima teaches:
A system for detecting a plurality of harmonic currents in synchronous motors (See para[0009]: Motor control apparatus … with significant space harmonics.), comprising: 
a total stator current harmonics extraction module configured to extract a total stator current harmonics (See Fig. 17 – Fig. 18 and  para[0172] – para[0173]: a higher harmonics current detection unit 50; id_h and iq_h.) based on a control error between a reference value of fundamental stator current in a d, q coordinate and a feedback value of stator current in the d, q coordinate (See Fig. 17 – Fig. 19 and para[0171] – para[0173]: d-axis and q-axis current command values id* and iq*; the d-axis actual current id; the q-axis actual current iq; The subtractor 52 subtracts the estimated current response value id_i along the d-axis from the d-axis actual current id to calculate a higher harmonics component id_h of the d-axis current.); and
wherein the total stator current harmonics extraction module includes: 
a current acquisition sub-module (See Fig. 17 and para[0171]: a higher harmonics current detection unit 50.) configured to obtain a stator fundamental current reference value idqref (See Fig. 17 – Fig. 19 and para[0171] – para[0173]: d-axis and q-axis current command values id* and iq*.) and a corresponding fundamental current feedback value idq in the d, q (See Fig. 17 – Fig. 19 and para[0171] – para[0173]: the d-axis actual current id; the q-axis actual current iq.); 
a fundamental current estimation sub-module (See Fig. 18 and para[0172]: a higher harmonics current detection unit 50.) configured to estimate a stator actual fundamental current response idg0 in the d, q coordinate based on the stator fundamental current reference value idqref in the d, q coordinate and a system current closed-loop transfer function H(S), wherein idq0 =idqref*H(S) (See Fig. 18 – Fig. 19 and para[0172]: a transfer function G(s) for outputting estimated current response values id_i and iq_i corresponding to the d-axis and q-axis current command values id* and iq*.); and 
a subtractor configured to subtract the stator fundamental current feedback value idq in the d, q coordinate by the estimated stator actual fundamental current response idq0 in the d, q coordinate to obtain the total stator current harmonics idqh (See Fig. 17 – Fig. 19 and para[0171] – para[0173]: The subtractor 52 subtracts the estimated current response value id_i along the d-axis from the d-axis actual current id to calculate a higher harmonics component id_h of the d-axis current. the subtractor 53 subtracts the estimated current response value iq_i along the q-axis from the q-axis actual current iq to calculate the higher harmonics component iq_h of the q-axis current.)
wherein 
    PNG
    media_image1.png
    30
    289
    media_image1.png
    Greyscale
 (See Fig. 18; para[0068] – para[0069]; and para[0172] – para[0173]: id=id_1+id_h; iq=iq_1+iq_h.).
Kitajima is silent as to the language of:

wherein S is a Laplace operator;
wherein the plurality of harmonic current extraction modules includes: 
a plurality of synchronous coordinate transformation sub-modules configured to perform the plurality of synchronous coordinate transformations to convert the one of the plurality of harmonic currents, with a frequency to be detected, into a direct current; and 
a plurality of low-pass filters cascaded respectively to outputs of the plurality of synchronous coordinate transformation sub-modules, and configured to pass the direct current through one of the pluralities of low-pass filters to remove a harmonic component and to obtain a current amplitude of the one of the plurality of harmonic currents with the frequency to be detected.
Nevertheless Dixon teaches:
a plurality of harmonic current extraction modules (See Fig. 2; Fig. 4: iClean 16.) configured to use a plurality of synchronous coordinate transformations (See Fig. 4 and para[0037]: a synchronous filter 24 that is arranged to transform.) and a plurality of low-pass filters (See Fig. 4 and para[0042]: low pass filter 26.) to extract each of the plurality of harmonic currents to be detected from the total stator current harmonics (See para[0037]: isolate the harmonics.), and
wherein the plurality of harmonic current extraction modules includes: 
(See Fig. 4 and para[0037]: a synchronous filter 24 that is arranged to transform; This allows the unwanted harmonic, which is in this case assumed to be a single harmonic of known frequency, to be isolated simply by shifting it to become a DC component.); and 
a plurality of low-pass filters cascaded respectively to outputs of the plurality of synchronous coordinate transformation sub-modules, and configured to pass the direct current through one of the pluralities of low-pass filters (See Fig. 4 and para[0042]: low pass filter 26.), which can filter out the harmonic component in fundamental wave (See para[0017] and para[0042]: leaves the DC component.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kitajima wherein a plurality of harmonic current extraction modules configured to use a plurality of synchronous coordinate transformations and a plurality of low-pass filters to extract each of the plurality of harmonic currents to be detected from the total stator current harmonics; wherein the plurality of harmonic current extraction modules includes: a plurality of synchronous coordinate transformation sub-modules configured to perform the plurality of synchronous coordinate transformations to convert the one of the plurality of harmonic currents, with a frequency to be detected, into a direct current; and a plurality of low-pass filters cascaded respectively to outputs of the plurality of synchronous coordinate transformation sub-modules, and configured to pass the direct current through one of the pluralities of low-pass filters such as that of Dixon. Kitajima and Dixon are analogous to the (see para[0005]). One of ordinary skill would have been motivated to modify Kitajima, because extracting the harmonic from the total harmonic would help to decrease torque ripple or acoustic noise, as recognized by Dixon.
Dixon is silent as to the language of:
wherein S is a Laplace operator; and
to remove a harmonic component and to obtain a current amplitude of the one of the plurality of harmonic currents with the frequency to be detected.
Nevertheless Laplace teaches:
wherein S is a Laplace operator (See Page 4, Section Properties and Theorems: Laplace variable s is also known as operator variable.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kitajima wherein S is a Laplace operator such as that of Laplace. One of ordinary skill would have been motivated to modify Kitajima, because it would have been well known to a person of ordinary skill in the art at the time of filing that the s in a closed loop transfer function could be a Laplace operator.
Laplace is silent as to the language of:
to remove a harmonic component and to obtain a current amplitude of the one of the plurality of harmonic currents with the frequency to be detected.
Nevertheless Sandulescu teaches:
(See para[0076]: The envelope detector block 17 is configured to detect a first current envelope associated with the amplitude and phase of the fundamental harmonic of the first stator reference frame component and a second current envelope associated with the amplitude and phase of the fundamental harmonic of the second stator reference frame component.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kitajima to remove a harmonic component and to obtain a current amplitude of the one of the plurality of harmonic currents with the frequency to be detected such as that of Sandulescu. Kitajima and Sandulescu are analogous to the instant application as all of the references are directed to the same field of endeavor. Sandulescu teaches, “providing a measure of the harmonic distortion of the first periodic waveform 39 and of the second periodic waveform 41” (See para[0122]). One of ordinary skill would have been motivated to modify Kitajima, because by obtaining the current amplitude of a harmonic the harmonic distortion of a waveform can be measured, as recognized by Sandulescu.

Claims 10 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (U.S. Publication No. 2002/0097015) in view of Dixon et al. (U.S. Publication No. 2019/0101594), Laplace (Wikipedia contributors. (2018, December 14). Laplace transform. In Wikipedia, The Free Encyclopedia. Retrieved 19:15, August 12, 2021, from https://en.wikipedia.org/w/index.php?title=Laplace_transform&oldid=873705530), and  as applied to claims 9 and 11 above, and further in view of Hugget et al. (U.S. Publication No. 2002/0136036)

Regarding Claim 10. (New) Kitajima is silent as to the language of:
The method of claim 9, 
wherein in step (21), for a (6k+1)th harmonic in a stationary coordinate, a transformation matrix of the synchronous coordinate transformation is: 
    PNG
    media_image3.png
    73
    758
    media_image3.png
    Greyscale
 wherein, Tdq-dq(6k-1) is a synchronous coordinate transformation matrix of the (6k-1)th harmonic, Tdq-dq(6k+1) is a synchronous coordinate transformation matrix of the (6k+1)th harmonic, 0, is an electrical angle of the motor, and k=1,2......,n, n being a positive integer.
Nevertheless Dixon teaches:
a transformation matrix of the synchronous coordinate transformation is:

    PNG
    media_image2.png
    95
    849
    media_image2.png
    Greyscale
(See para[0019] – para[0020]: synchronous transformation filter:  
    PNG
    media_image4.png
    66
    295
    media_image4.png
    Greyscale
. where h is the harmonic frequency, u(t) is the input to the filter, y(t) is the output, and θ is the electrical position of the motor.)
, wherein, Tdq-dq(6k-1) is a synchronous coordinate transformation matrix of the harmonic (See para[0019] – para[0020] and para[0038]: synchronous transformation filter. h is the harmonic frequency. Note that h can be positive or negative depending on whether the targeted harmonic is a positive or negative sequence component.),
Tdq-dq(6k+1) is a synchronous coordinate transformation matrix of the harmonic (See para[0019] – para[0020] and para[0038]: synchronous transformation filter. h is the harmonic frequency. Note that h can be positive or negative depending on whether the targeted harmonic is a positive or negative sequence component.), 
θe is an electrical angle of the motor (See para[0019] – para[0020]: θ is the electrical position of the motor.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kitajima by a transformation matrix of the synchronous coordinate such as that of Dixon. Kitajima and Dixon are analogous to the instant application as all of the references are directed to the same field of endeavor. Dixon teaches, “Depending on the frequency and amplitude of these unwanted harmonics the torque produced by the motor can be degraded, with the harmonics potentially causing torque ripple and/or acoustic noise” (see para[0005]). One of ordinary skill would have been motivated to modify Kitajima, because extracting the harmonic from the total harmonic would help to decrease torque ripple or acoustic noise, as recognized by Dixon.
Dixon is silent as to the language of:
for a (6k±1)th harmonic in stationary coordinate,
wherein, Tdq-dq(6k-1) is a synchronous coordinate transformation matrix of the (6k−1)th harmonic, Tdq-dq(6k+1) is a synchronous coordinate transformation matrix of the (6k+1)th harmonic, and k=1, 2, . . . , n, n being a positive integer.

for a (6k±1)th harmonic in stationary coordinate (See para[0018]: The frequencies of the harmonic currents are, for example, (6n.+-.1)f, where f is the fundamental frequency.),
wherein, Tdq-dq(6k-1) is a synchronous coordinate transformation matrix of the (6k−1)th harmonic (See Fig. 3 and para[0026] – para[0029]: m=(6n.+-.1). The transformation to the synchronous reference frame may be performed by multiplying (block 118) the current Park vector (ICAP) with the complex rotator esgn(jmθ) (block 115a).), 
Tdq-dq(6k+1) is a synchronous coordinate transformation matrix of the (6k+1)th harmonic (See Fig. 3 and para[0026] – para[0029]: m=(6n.+-.1). The transformation to the synchronous reference frame may be performed by multiplying (block 118) the current Park vector (ICAP) with the complex rotator esgn(jmθ) (block 115a).), and 
k=1, 2, . . . , n, n being a positive integer (See para[0026]: n=1, 2, 3, . . . , nk.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kitajima and Dixon by substituting the harmonic frequency h of Dixon with the (6n±1)th harmonic frequencies of Hugget. Kitajima and Hugget are analogous to the instant application as all of the references are directed to the same field of endeavor. Hugget teaches, “The frequencies of the harmonic currents are, for example, (6n.+-.1)f, where f is the fundamental frequency of the ac power generated by the power source 12 and n is an integer. These harmonic currents are referred to as "characteristic" harmonics” (See para[0018]). One of ordinary skill would have been motivated to modify Kitajima and Dixon, because substituting the harmonic frequency h of Dixon with the (6n±1)th harmonic frequencies of Hugget would 
 
Regarding Claim 12. (New) Kitajima is silent as to the language of:
The system of claim 11, 
wherein a transformation matrix of the synchronous coordinate transformation of the synchronous coordinate transformation sub-module is:

    PNG
    media_image5.png
    74
    758
    media_image5.png
    Greyscale

wherein, Tdq-dq(6k-1) is a synchronous coordinate transformation matrix of a (6k-1)th harmonic, Tdq-dq(6k+1) is a synchronous coordinate transformation matrix of a (6k+1)th harmonic, and OQ is an electrical angle of the motor, k=1,2......,n, n being a positive integer.	Nevertheless Dixon teaches:
wherein a transformation matrix of the synchronous coordinate transformation of the synchronous coordinate transformation sub-module is: 

    PNG
    media_image2.png
    95
    849
    media_image2.png
    Greyscale
, 
and θe is an electrical angle of the motor 
    PNG
    media_image2.png
    95
    849
    media_image2.png
    Greyscale
(See para[0019] – para[0020] and para[0038]: synchronous transformation filter:  
    PNG
    media_image4.png
    66
    295
    media_image4.png
    Greyscale
. where h is the harmonic frequency, u(t) is the input to the filter, y(t) is the output, and θ is the electrical position of the motor. Note that h can be positive or negative depending on whether the targeted harmonic is a positive or negative sequence component.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kitajima by a transformation matrix of the synchronous coordinate such as that of Dixon. Kitajima and Dixon are analogous to the instant application as all of the references are directed to the same field of endeavor. Dixon teaches, “Depending on the frequency and amplitude of these unwanted harmonics the torque produced by the motor can be degraded, with the harmonics potentially causing torque ripple and/or acoustic noise” (see para[0005]). One of ordinary skill would have been motivated to modify Kitajima, because extracting the harmonic from the total harmonic would help to decrease torque ripple or acoustic noise, as recognized by Dixon.
	Dixon is silent as to the language of:
Tdq-dq(6k-1) is a synchronous coordinate transformation matrix of the (6k−1)th harmonic, 
Tdq-dq(6k+1) is a synchronous coordinate transformation matrix of the (6k+1)th harmonic, and 
k=1, 2, . . . , n, n being a positive integer (See para[0026]: n=1, 2, 3, . . . , nk.).
Nevertheless Hugget teaches:
Tdq-dq(6k-1) is a synchronous coordinate transformation matrix of the (6k−1)th harmonic (See Fig. 3; para[0018]; and para[0026] – para[0029]: The frequencies of the harmonic currents are, for example, (6n.+-.1)f, where f is the fundamental frequency. m=(6n.+-.1). The transformation to the synchronous reference frame may be performed by multiplying (block 118) the current Park vector (ICAP) with the complex rotator esgn(jmθ) (block 115a).)), 
Tdq-dq(6k+1) is a synchronous coordinate transformation matrix of the (6k+1)th harmonic (See Fig. 3; para[0018]; and para[0026] – para[0029]: The frequencies of the harmonic currents are, for example, (6n.+-.1)f, where f is the fundamental frequency. m=(6n.+-.1). The transformation to the synchronous reference frame may be performed by multiplying (block 118) the current Park vector (ICAP) with the complex rotator esgn(jmθ) (block 115a).)), and
k=1, 2, . . . , n, n being a positive integer (See para[0026]: n=1, 2, 3, . . . , nk.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kitajima and Dixon by substituting the harmonic frequency h of Dixon with the (6n±1)th harmonic frequencies of Hugget. Kitajima and Hugget are analogous to the instant application as all of the references are directed to the same field of endeavor. Hugget teaches, “The frequencies of the harmonic currents are, for example, (6n.+-.1)f, where f is the fundamental frequency of the ac power generated by the power source 12 and n is an integer. These harmonic currents are referred to as "characteristic" harmonics” (See para[0018]). One of ordinary skill would have been motivated to modify Kitajima and Dixon, because substituting the harmonic frequency h of Dixon with the (6n±1)th harmonic frequencies of Hugget would allowed a person of ordinary skill in the art to extract the “characteristic” harmonics, as recognized by Hugget.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
Applicant argues that: Once the harmonic corrects are determined, the detected harmonic currents can be implemented, for example, in improving control of synchronous motors.
Applicant’s arguments with respect to the rejection of the amended independent claims 9 and 11 under 35 USC 101 have been fully considered but are not persuasive. In response to applicant’s argument that the claims are directed to improving control synchronous motors, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that: Accordingly, like the technology in Example 25, the method of claim 9 is patent-eligible and is not "directed to" an abstract idea at least because its improvement to the technical field of synchronous motors controls.
Applicant’s arguments with respect to the rejection of the amended independent claims 9 and 11 under 35 USC 101 have been fully considered but are not persuasive. Referring to the MPEP 2106.04(a)(2), Step 2A: whether a claim is directed to a judicial exception, “Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of 
Applicant argues that: The elements in claim 9 are not processes that can practically be implemented in human minds or without more. These elements can achieve a particular effect with a specific manner (e.g., improving the synchronous motors control).
Applicant’s arguments with respect to the rejection of the amended independent claims 9 and 11 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection above, the 
Applicant argues that: When claim 9 is analyzed as a whole, these elements in the method are additional limitations so that claim 9 amounts to significantly more than merely a general computer performing an abstract idea.
Applicant’s arguments with respect to the rejection of the amended independent claims 9 and 11 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements are viewed as well-understood, routine, or conventional (WURC) as evidenced by: Kitajima et al. (U.S. Publication No. 
Applicant argues that: There is no teaching or suggestion in Dixon indicates that harmonic isolation can be effective without the HPFs. Additionally, paragraph [0042] of Dixon teaches that the transformed signal is "then" (i.e., after the HPF 22 and the synchronous filter 24) pass through a LPF 26, requiring HPF and LPF working in combination. See also claim 4 (requiring both first and second filters) and figure 4 (requiring HPFs 22 and LPFs 26, in combination, to isolate harmonics). Accordingly, Dixon does not teach or suggest that harmonic isolation can be effective with the low pass filters 26 alone can improve harmonic detections.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that harmonic isolation can be effective without the HPFs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that: Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Dixon, as applied to claims 3 and 7 above, and further in view of Hugget et al. (U.S. Patent Application Publication No. 2002/0136036) ("Hugget"). Applicant respectfully traverses the rejection. Features of claims 4 and 8 are incorporated into claim 10 and 12 respectively. Claims 10 and 12 depend respectively from claim 9 or 11 and are patentable at lease for the same reasons above for claim 9 or 11.
Applicant’s arguments with respect to the rejection of the dependent claims 10 and 12 under 35 USC 103 have been fully considered but are not persuasive, because the 35 USC 103 rejection of the independent claims 19 and 10 has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863                                                                                                                                                                                           
/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863